   8:19-cv-00493-JFB-MDN Doc # 27 Filed: 11/10/20 Page 1 of 1 - Page ID # 65




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

REAL RADIOLOGY, LLC,

                     Plaintiff,                                 8:19CV493

       vs.
                                                                 ORDER
DONOVAN WEGER, and ARTHUR J.
GALLAGHER & CO.,

                     Defendants.


      This matter comes before the Court on the Plaintiff’s Motion to Dismiss with

Prejudice (Filing No. 26) of this case. The Court being advised in the premises finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice, with each party to pay their own costs and attorneys’ fees.



      Dated this 10th day of November, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
